DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 8, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,675,444 to Smith.
	As to claim 1, Smith teaches a circuit comprising: a controller having a controller input and a controller output; a multiplexer having a first multiplexer input, a second multiplexer input, a multiplexer select input, and a multiplexer output, the multiplexer select input coupled to the controller output; and a modulator having a modulator input and a modulator output, the modulator input coupled to the multiplexer output(figs. 1-2, col. 2: lines 3-60 wherein apparatus and method are taught for a multiplexer/modulator control circuit).  	As to claim 8, Smith teaches the circuit of claim 1, wherein the controller input is adapted to be coupled to a clock generator(col. 4: lines 57-62).             As to claim 14, Smith teaches an apparatus comprising: a multiplexer on a first die; a controller on the first die, the controller coupled to the multiplexer; a demultiplexer on a second die; and a capacitor coupled between the multiplexer and the demultiplexer(figs. 1-2, col. 2: lines 3-60 wherein apparatus and method are taught for a multiplexer/demultiplexer/coupling medium(capacitor) control circuit). 
Allowable Subject Matter
5. 	Claims 2-7, 15-20 are objected to as being dependent upon the rejected base claims 1, 14,  but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
6.	Claims 9-13 are allowed.	
7.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 9: A second demodulator having a second demodulator input and a second demodulator output; a demultiplexer having a first demultiplexer input, a second demultiplexer input, and a demultiplexer output, the first demultiplexer input coupled to the first demodulator output; and a controller having a first controller input, a second controller input, and a controller output, the first controller input coupled to the first demodulator output, the second controller input coupled to the second demodulator output, and the controller output coupled to the second demultiplexer input including remaining claim limitations
                                                
                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,768,945 to Mueck discloses an isolated system for data communication.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846